                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           CASE NO. 3:20-CV-513-GCM-DCK

 ERIN BALTHASAR,                                   )
                                                   )
                  Plaintiff,                       )
                                                   )
     v.                                            )       ORDER
                                                   )
 UNUM LIFE INSURANCE COMPANY                       )
 OF AMERICA,                                       )
                                                   )
                  Defendant.                       )
                                                   )

          THIS MATTER IS BEFORE THE COURT on the parties’ “Joint Motion To Stay

Pending A Decision From The Social Security Administration” (Document No. 11) filed March

26, 2021. This motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C.

§ 636(b), and immediate review is appropriate. Having carefully considered the motion and the

record, and in consultation with Judge Mullen’s chambers, the undersigned will grant the motion.

          The parties report that Ms. Balthasar is scheduled for have a hearing on her claim for Social

Security Disability Income on April 6, 2021, and that the Social Security Administration’s decision

“could substantially impact the amount of benefits potentially at issue in this case.” (Document

No. 11, p. 1).

          IT IS, THEREFORE, ORDERED that the parties’ “Joint Motion To Stay Pending A

Decision From The Social Security Administration” (Document No. 11) is GRANTED. This

matter is STAYED.

          IT IS FURTHER ORDERED that the parties shall file a Joint Status Report within ten

(10) days of a decision by the Social Security Administration on Erin Balthasar’s claim for

benefits.




      Case 3:20-cv-00513-GCM-DCK Document 12 Filed 03/26/21 Page 1 of 2
SO ORDERED.


                   Signed: March 26, 2021




                                     2
Case 3:20-cv-00513-GCM-DCK Document 12 Filed 03/26/21 Page 2 of 2
